O’NIELL, J.
This is a suit on an open account for $2,528.40, the price of merchandise bought by defendant’s wife. In his answer to the suit defendant acknowledged a part of the alleged debt and denied the balance. As to some articles for which he was charged on the account, he denied the purchase or receipt of the goods; as to other items, he alleged that the charges were excessive, and he averred that he was entitled to credit for certain goods which he alleged had been returned. Judgment was rendered against defendant on the pleadings, for $1,482.98, the amount of the debt acknowledged in defendant’s answer; and he appealed from the judgment. After trial of the issues presented in the answer, judgment was rendered in favor of plaintiff for the balance claimed, $1,045.42; and defendant again appealed. The two appeals were submitted together.
No argument has been made nor brief filed in support of either appeal. There is, of course, no merit in the appeal from the judgment for the debt acknowledged in defendant’s answer to the suit; and the judgment for the amount disputed is supported-by ample proof. The account had been running three years, during which time defendant received statements regularly and made no complaint. 1-Ie made a considerable payment on account, without complaint, after his wife had bought the items now in contest. There is no evidence of his being entitled to any further credits than he has been allowed on the account.
The judgments appealed from are affirmed, at appellant’s cost.